DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a longitudinal adjustment mechanism” in claim 6, “transverse adjustment mechanism” in claim 15, “biasing member” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Murdock (US 4,239,487).
In regard to claim 1, Murdock discloses an intra-oral device (modified appliance 45) comprising: 
an upper jaw applicator and a lower jaw applicator (see figures 6-7a), the upper jaw applicator comprising an upper left component and an upper right component (integral portions 46 as seen in figure 6, which are discloses as on the upper arch section in as set forth in col 3, lines 42-44) , and the lower jaw applicator (plastic body 12) comprising a lower left component and a lower right component (see figures 6-7a and col 3, lines 39-43, which discloses the inclusion of the plastic body 12, which is a lower half of the modified appliance 45, and is disclosed in original configurations 1-5 as having two halves 13 and 14 which are positioned between the lower and upper teeth arches, see col 2, lines 38-45) ;
 a transverse adjustment mechanism (turnbuckle 24) for simultaneously adjusting a distance between: the upper left component and the upper right component, and the lower left component and the lower right component (col 2, line 61 - col 3, line 4, discloses the turnbuckle working by laterally adjusting the two halves 13 and 14, since in the modified appliance the component 46 is attached to the two halves of the plastic body 12, it inherently moves the two halves of the portion 46), 
wherein the transverse adjustment mechanism (24) comprises: a threaded rod having two end portions (screw 26, which is seen in figure 2A), one end portion of the threaded rod being engageable with the upper left component and the lower left component (where one end is 
In regard to claim 2, Murdock discloses an adjustment member for effecting rotation of the threaded rod about a longitudinal axis of the threaded rod (the middle portion of screw 26, which has apertures 27, and enables lateral movement of the halves 13 and 14 as disclosed in col 2, line 61 - col 3, line 4), wherein the adjustment member comprises at least one opening (aperture 27) positioned along the threaded rod (see figure 2A), the at least one opening being engageable with a tool for effecting the rotation of the threaded rod (col 2, line 61 - col 3, line 4 discloses the aperture 27 is engaged by a pin to turn screw 26).
In regard to claim 6, Murdock discloses a longitudinal adjustment mechanism for adjusting a relative longitudinal position of the upper jaw applicator to the lower jaw applicator (where a functional equivalent is turnbuckle 48, which provides a vertical separation 47 between the portion 46 and the plastic body 12 to enable sagittal adjustment of the appliance, by enabling movement in a longitudinal manner, as discussed in col 3, lines 48-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock as applied to claims 6 and 1 above, and further in view of Fallon et al (US 2012/0145166).
In regard to claim 7, Murdock discloses the claimed invention as set forth above in claim 6, but fails to disclose the longitudinal adjustment mechanism comprises a linear ratchet mechanism on a longitudinal plane of the intra-oral device, the linear ratchet mechanism comprising: a rack of teeth, the teeth being spaced along a longitudinal edge of the rack of teeth, and a dowel having a dowel member arranged to inter-engage with the teeth of the rack of teeth.
However Fallon teaches a longitudinal adjustment mechanism which comprises a linear ratchet mechanism on a longitudinal plane of an intra-oral device (see figures 9-10), the linear ratchet mechanism comprising: a rack of teeth (row of teeth 32), the teeth being spaced along a longitudinal edge of the rack of teeth (where the teeth 32 are formed at an edge of the locking channel 30 as seen in figure 8), and a dowel (position adjustment blocks 48) having a dowel member (teeth 50) arranged to inter-engage with the teeth of the rack of teeth (par 34 discloses releasable interlocking the ratchet means or the opposing set of teeth 32 and 50) in an appliance with an upper and lower component (see figures 1-10).
As both Murdock and Fallon disclose longitudinal adjustment mechanisms (Murdock, turnbuckle 48 and Fallon, the interlocking ratchet means of par 34), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute 
In regard to claim 8, Murdock/Fallon disclose the claimed invention as set forth above in claim 7. Fallon further teaches the rack of teeth (32) being associated with the upper jaw component and the dowel (48) on the upper surface of the lower jaw applicator, but fails to disclose the rack of teeth is associated with an upper face of the lower jaw applicator, and the dowel is associated with the upper jaw applicator. However, rearrangement of the rack of teeth to be associated with an upper face of the lower jaw applicator and the dowel being associated with the upper jaw applicator is considered an obvious matter of design choice lacking in criticality, well within the skill of an ordinary artisan. Furthermore, absent a teaching as to criticality that having the arrangement of the rack of teeth is associated with an upper face of the lower jaw applicator, and the dowel is associated with the upper jaw applicator, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. In re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975)
In regard to claim 9, Murdock/Fallon disclose the claimed invention as set forth above in claim 7. Fallon further teaches the longitudinal adjustment mechanism further comprises a locking mechanism for maintaining the dowel in engagement with the teeth (par 36 discloses the push pads 56 responding to compressive forces to disengage and engage the teeth rows 32 and 50) , the locking mechanism comprising a biasing member for providing a resilient bias to the dowel towards a base of the teeth along 
As both Murdock and Fallon disclose longitudinal adjustment mechanisms (Murdock, turnbuckle 48 and Fallon, the interlocking ratchet means of par 34), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further substitute the longitudinal adjustment mechanism of Murdock with the longitudinal adjustment mechanism further comprises a locking mechanism for maintaining the dowel in engagement with the teeth, the locking mechanism comprising a biasing member for providing a resilient bias to the dowel towards a base of the teeth along the longitudinal edge of the rack of teeth as disclosed by Fallon, to achieve the predictable results of controlled linear movement between an upper and lower set of teeth. See MPEP 2143.
In regard to claim 10-12, Murdock/Fallon disclose the claimed invention as set forth above in claim 7. Fallon further teaches a guide, associated with the upper jaw applicator and the lower jaw applicator (centering guide 46, as seen in figure 5 and par 27), for guiding a longitudinal movement of the upper jaw applicator relative to the lower jaw applicator (par 28 discloses the guide aiding in the interlocking engagement of the locking channels 30), the guide comprising at least one guide rail (guide 46) which can be slidingly received in an associated at least one guide slot (par 28 discloses the guide being accepted slidingly) and the at least one guide rail  (46) is provided protruding from, and extending along at least a portion of, an upper face of the lower jaw applicator (see figure 9) , and the associated the at least one guide slot (guide path 28) is defined in a lower face of the upper jaw applicator (see figure 9) and the guide rail (46) has a base portion and a top portion, the top portion being wider than the base portion (see figure 9) for the purpose of retaining the upper and lower applicators in a position relative to one another (par 27).
. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock as applied to claim 1 above, and further in view of Farrell (US 2013/0244195).
In regard to claim 13, Murdock discloses the claimed invention as a set forth above in claim 1, and further discloses the use of an acrylic based covering (col 2, lines 41-42 disclose the body portion being formed of a thermoplastic, preferably acrylic), but fails to disclose a silicon-based covering.
However, Farrell teaches the use of a silicon based cover (par 58) in a dental appliance (see figures 13 and 14) for the purpose of cushioning the appliance against the dental arch and associated dental structures (par 58).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Murdock to have a silicon covering as disclosed by Farrell for the purpose of providing cushioning of the appliance against the dental arch and associated dental structure. 
In regard to claim 14, Murdock discloses the claimed invention as a set forth above in claim 1, and further discloses the lower jaw applicator covering a portion of the teeth of the user 
However, Farrell teaches an upper jaw and lower jaw applicator which has a base and wall which define a channel for receiving some teeth of a user in use (par 141 discloses the upper arch receiving channel 46 and lower arch receiving channel 47) in a dental appliance (see figure 17) for the purpose of applying a desired bias to the dentition of a patient (par 141).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murdock to have each of the upper jaw applicator and the lower jaw applicator comprise a base and walls defining a channel for receiving at least some teeth of a user in use as disclosed by Farrell for the purpose of applying a desired bias to the dentition of a patient. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of Farrell.
In regard to claim 15, Murdock discloses an intra-oral device (modified appliance 45) comprising an upper jaw applicator and a lower jaw applicator (see figures 6-7a), the lower jaw applicator configured as an upper left quadrant and an upper right quadrant (integral portions 46 as seen in figure 6, which are discloses as on the upper arch section in as set forth in col 3, lines 42-44); 
the lower jaw applicator configured as a lower left quadrant and a lower right quadrant (see figures 6-7a and col 3, lines 39-43, which discloses the inclusion of the plastic body 12, which is a lower half of the modified appliance 45, and is disclosed in original configurations 1-5 as having two halves 13 and 14 which are positioned between the lower and upper teeth arches, 
Murdock discloses the lower jaw applicator covering a portion of the teeth of the user during use (see figure 4 and col 3, lines 28-30), but fails to disclose the upper jaw applicator and the lower jaw applicator comprise a base and walls defining a channel for receiving at least some teeth of a user.
However, Farrell teaches an upper jaw and lower jaw applicator which has a base and wall which define a channel for receiving some teeth of a user in use (par 141 discloses the upper arch receiving channel 46 and lower arch receiving channel 47) in a dental appliance (see figure 17) for the purpose of applying a desired bias to the dentition of a patient (par 141).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murdock to have each of the upper jaw applicator and the lower jaw applicator comprise a base and walls defining a channel for receiving at least some teeth of a user in use as disclosed by Farrell for the purpose of applying a desired bias to the dentition of a patient. 
In regard to claim 16, Murdock further discloses the transverse adjustment mechanism (24) comprises a threaded rod having two end portions (screw 26, which is seen in figure 2A), one end portion of the threaded rod being engageable with the upper left quadrant and the lower left quadrant (where one end is connected to one half of the plastic body 12 and the attached 
In regard to claim 17, Murdock further discloses an adjustment member for effecting rotation of the threaded rod about a longitudinal axis of the threaded rod (the middle portion of screw 26, which has apertures 27, and enables lateral movement of the halves 13 and 14 as disclosed in col 2, line 61 - col 3, line 4), wherein the adjustment member comprises at least one opening (aperture 27) positioned along the threaded rod (see figure 2A), the at least one opening being engageable with a tool for effecting the rotation of the threaded rod (col 2, line 61 - col 3, line 4 discloses the aperture 27 is engaged by a pin to turn screw 26).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of Farrell as applied to claim 15 above, and further in view of Fallon et al.
In regard to claims 19-20, Murdock/Farrell disclose the claimed invention as set forth above in claim 15, Murdock discloses a longitudinal adjustment mechanism for adjusting a relative longitudinal position of the upper jaw applicator to the lower jaw applicator (where a functional equivalent is turnbuckle 48, which provides a vertical separation 47 between the portion 46 and the plastic body 12 to enable sagittal adjustment of the appliance, by enabling movement in a longitudinal manner, as discussed in col 3, lines 48-55), but fail to disclose the longitudinal adjustment mechanism comprises a linear ratchet mechanism on a longitudinal plane of the intra-oral device, the linear ratchet mechanism comprising: a rack of teeth, the teeth of the rack of teeth being spaced along a longitudinal edge of the rack of teeth, and a dowel having a dowel member arranged to inter-engage with the teeth of the rack of teeth and the longitudinal adjustment mechanism further comprises a locking mechanism for maintaining the 
However Fallon teaches a longitudinal adjustment mechanism which comprises a linear ratchet mechanism on a longitudinal plane of an intra-oral device (see figures 9-10), the linear ratchet mechanism comprising: a rack of teeth (row of teeth 32), the teeth being spaced along a longitudinal edge of the rack of teeth (where the teeth 32 are formed at an edge of the locking channel 30 as seen in figure 8), and a dowel (position adjustment blocks 48) having a dowel member (teeth 50) arranged to inter-engage with the teeth of the rack of teeth (par 34 discloses releasable interlocking the ratchet means or the opposing set of teeth 32 and 50) in an appliance with an upper and lower component (see figures 1-10) and the longitudinal adjustment mechanism further comprises a locking mechanism for maintaining the dowel in engagement with the teeth (par 36 discloses the push pads 56 responding to compressive forces to disengage and engage the teeth rows 32 and 50) , the locking mechanism comprising a biasing member for providing a resilient bias to the dowel towards a base of the teeth along the longitudinal edge of the rack of teeth (a functional or structural equivalent being a spring or biasing member, such as the material of the push pad which is configured to withstand applied force to momentarily deform and then returns to original shape as disclosed in par 36).
As both Murdock and Fallon disclose longitudinal adjustment mechanisms (Murdock, turnbuckle 48 and Fallon, the interlocking ratchet means of par 34), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the longitudinal adjustment mechanism of Murdock with a longitudinal adjustment mechanism comprises a linear ratchet mechanism on a longitudinal plane of the intra-oral device, the linear See MPEP 2143
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,251,729. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent anticipates claims 1-2 and 6-7 of the present application. Claim 6 is dependent of claim 5, which is dependent of claim 3, which is in turn dependent on claim 1.
Claim 1 recites “an upper jaw applicator and a lower jaw applicator” with left and right components (see claim 1 and 3 of the patent), “a traverse adjustment mechanism” adjusting the distance between the left and right components (see claim 1 and 3 of the patent), and “the transverse adjustment mechanism comprises: a threaded rod having two end portions”, which are engageable with the upper and lower left and right components (see claims 1, 3 and 6 of the patent). 
Claim 2 recites “an adjustment member for effecting rotation of the threaded road” and “the adjustment member comprises at least one opening positioned along the threaded rod” (see claims 5-6 of patent).
Claim 6 recites “longitudinal adjustment mechanism” (see lines 4-7 of claim 1 and claims 3, 5 and 6 of the patent).
Claim 7 recites “the longitudinal adjustment mechanism comprises a linear ratchet mechanism”, the linear ratchet mechanism comprising: a rack of teeth”, “a dowel having a dowel member” (see lines 4-7 of claim 1 and claims 3, 5 and 6 of patent).
It is clear that all the elements of claims 1-2 and 6-7 are found in claim 6, (as it encompasses claims 5, 3 and 1).
Allowable Subject Matter
Claims 3-5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to disclose or render obvious lower threads on an upper face of the lower jaw applicator and upper threads on a lower face of the upper jaw applicator, the upper threads extending across at least a portion of one or both of the upper left and upper right components/quadrants, and the lower threads extending across at least a portion of one or both of the lower left or right component/quadrants, wherein the threaded rod is engageable with the lower threads and the upper threads in combination with all additionally recited and intervening claims of 3 and 18. Where the closest prior art of record being Murdock, which discloses engagement of the threaded rod with the upper left and right component and lower left and right .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            
/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772